Title: Francis Dana to Abigail Adams, 27 May 1798
From: Dana, Francis
To: Adams, Abigail


          
            Madam
            Cambridge May 27th. 1798.
          
          In my letter of the 27th. of last Decr: I took the liberty thrô you to recommend my friend Major John Hobby of Portland to some appointment in the stamp department of the revenue but I find that business has been annexed to an existing office. I have now to solicit for him one which probably will take place soon, I mean that of a purchasing & issuing commissary for the troops which are to be stationed at Portland & elsewhere in the District of Maine.
          I shall enclose you a recommendatory letter from Genl: Knox to the Secretary at War, with whom I have no acquaintance to my knowledge, which I pray you to send to him. Of the character of the Officer mentioned in it nothing need to be added by me: but it is proper to say Genl: Knox has misconceived his wishes in supposing him to be desirous of an appointment of a Field Officer of Infantry with a prospect of promotion. This he does not incline to accept, being during our revolutionary war constantly employed in the Artillery Corps, and in the Laboratory; with which he feels himself well

acquainted. He supposed a body of Artillerists wou’d be stationed, principally in Boston, under the command of a Majr: or Lt: Colo: Commandant, whose command wou’d be extended over the posts in the other sea-ports of this State, or at least the neighbouring ones. This was the appointment he wished to obtain, or if such an one shou’d not be made, but a Laboratory shou’d be established there, or in the vicinity, or a commissorial department for purchasing & issuing for the troops stationed for the defence of our Sea Coast, an appointment in either of these departments, thô he wou’d prefer the first, he wou’d willingly accept of— Madam, I will not again trouble you with applications of this nature, they being exceedingly disagreable to my disposition: but I shall positively decline ever making one, for any friend who shall apply for such purpose.
          Suffer me to suggest to you, one matter not of the least consequence to the public interest. I mean that of displacing forthwith every officer of the United States, who in this crisis of affairs, shall refuse to come forward in support of our national Government. I have a particular reference to some in Portsmouth, whose dismission, I may venture to say, is in a sort demanded by the public voice, and whose continuance in office has become exceedingly disagreable to the firm friends of our Country. Their names & offices have been published in our Newspapers, otherwise I shou’d not have been particular in my suggestion.— I view our public affairs in too serious a light to admit of an indecisive line of conduct in our Administration. They will now find their measures supported almost universally. This therefore is the moment for Action, as well as Deliberation, and if not improved may be the cause of discouragement of the present active friends of Government. In my opinion, it is impossible to stand on better ground. I know who does not want the disposition to do all that is necessary or expedient for freeing our Country from foreign influence & a vile domestic faction more hateful because more wicked than all our foreign enemies, if possible.
          I am with the greatest respect / Madam your obedt. hbl: Servant
          
            FRA DANA
          
        